Citation Nr: 1015851	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has service in the Washington National Guard with 
active service from January 1991 to January 1995 and November 
2003 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.

In June 2009, the Board remanded this case for additional 
development, specifically, for the Veteran to be scheduled 
for a hearing before the Board.  The file has now been 
returned to the Board for further consideration.

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Seattle, Washington.  
A transcript of the hearing has been associated with the 
claims file.  The Board notes that the Veteran submitted 
additional evidence at the time of his hearing before the 
Board, with a waiver of RO consideration of the same.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In the present case, the most recent VA treatment records are 
dated in March 2007.  At the time of his March 2010 hearing 
before the Board, the Veteran reported that he was not in 
receipt of VA or private audiological treatment.  Thus, there 
is no indication that there are any relevant treatment 
records outstanding.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Objective findings at the time of the Veteran's September 
2005 VA audiological evaluation revealed that the Veteran's 
pure tone thresholds, in decibels, for the right ear were 30, 
25, 35, 25, 25, and for the left ear were 25, 25, 25, 10, 10, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition ability was 96 percent in 
the right ear and 100 percent in the left ear.  Based upon 
these results, the Veteran's hearing loss does not meet the 
VA requirements for consideration as a disability.

The Veteran, in his February 2007 Substantive Appeal and at 
the time of his March 2010 hearing before the Board, asserted 
that he had difficulty completing the audiological testing 
conducted at the September 2005 VA audiological evaluation.  
The Veteran also asserted that his bilateral hearing acuity 
has decreased since 2005.  

Results of the September 2005 audiological testing indicate 
that the Veteran's bilateral hearing acuity was measured 
within one decibel across three frequencies of meeting VA 
standards for hearing loss under 38 C.F.R. § 3.385.  Further, 
at the time of the VA audiological evaluation, the examiner 
diagnosed the Veteran with right ear hearing loss and opined 
that such was as likely as not related to his active service.  
While the examiner did not provide a rationale for her 
opinion, she did reason that the Veteran's tinnitus was as 
likely as not related to his active service because his only 
exposure to noise occurred during his military service.  
Subsequent to the VA audiological evaluation, service 
connection for granted for tinnitus.  Service connection was 
denied for bilateral hearing loss on the basis that while 
Veteran was diagnosed with right ear hearing loss, he did not 
demonstrate hearing loss in either ear comporting with VA 
standards.  

Based on the foregoing, the Board finds that another VA 
audiological evaluation should be provided to determine if 
the Veteran demonstrates bilateral hearing loss comporting 
with VA standards, and if so, if there exists a relationship 
between such hearing loss and service.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R.                    § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological evaluation.  The examiner 
should note all relevant pathology 
associated with the Veteran's ears and 
conduct all indicated tests.  If 
bilateral hearing loss comporting with 
VA standards is found, the examiner 
must opine as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the hearing loss was 
incurred in service or is related to 
any incident of service.  

In this regard, the examiner should 
consider report of the September 2005 
VA audiological evaluation, and the 
medical opinion rendered therein.  The 
examiner should also consider the 
Veteran's statements regarding his in-
service noise exposure; his statements 
of symptoms in service; and his 
statements of continuous symptoms of 
bilateral decreased hearing acuity 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
but relied on the service treatment 
records to provide a negative opinion).

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

2.  Ensure any other necessary 
development has been completed.  Then, 
readjudicate the Veteran's claim of 
entitlement to service connection 
bilateral hearing loss, considering any 
additional evidence added to the 
record, to include evidence submitted 
subsequent to the September 2008 
Supplemental Statement of the Case.  If 
the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


